DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 02/08/2021 has been entered. Claims 16, 26, and 28 remain pending in the application with claims 26 and 28 withdrawn as drawn to a non-elected invention. 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiyama et al. (US 2009/0184312) (Nishiyama). 

With respect to claim 16, Nishiyama teaches an organic electroluminescent element comprising compound of formula (1) as shown below as a luminescent material in a luminescent layer ([0001] [0007] [0010] [0032] [0157] [0155].

    PNG
    media_image1.png
    142
    430
    media_image1.png
    Greyscale

p is 0; Ar1 and Ar2 are each a group of formula (5) as shown above; R1, and R2 are each methyl; R4 is an unsubstituted aryl group having 6 carbon atoms; and R3 is hydrogen [0009] (corresponds to a compound of formula (I-1) wherein Ar1 is phenyl; each group X is C(R2)2; each group R2 is methyl; each group Z is CR1; each group R1 is hydrogen; and each group R1-Ar-2 is R1-Ar-1). 

Nishiyama discloses the compound of formula (1) that encompasses the presently claimed compound of formula (1), including wherein in the formula (1), M is phenyl; p is 0; Ar1 and Ar2 are each a group of formula (5) as shown above; R1 and  R2 are each methyl; R4 is an unsubstituted aryl group having 6 carbon atoms, and R3 is hydrogen. Each of the disclosed substituents from the Markush groups of Nishiyama are considered functionally equivalent and their selection would lead to obvious variants of formula (1). Nishiyama further teaches the use of this material, for example as a luminescent material in a device to provide a low operating voltage and long-lasting durability [0157].

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above which is taught to provide a low operating voltage and long-lasting durability, which is both disclosed by Nishiyama and encompassed within the scope of the present claims and thereby arrive at the claimed invention.



While Nishiyama does not expressly state that the luminescence is blue, the color of light emission in the device is an inherent property of the material as taught by Nishiyama. Further, Nishiyama exemplifies devices with various colors selected for emission, including blue emitting devices. It is within the skill of the ordinarily skilled artisan to predict the emission color of a material through standard methods, for example DFT calculations. Therefore, the selection of a specific emission color is not considered non-obvious in the absence of unexpected results.   
For Claims 16: Reads on a device comprising a compound of formula I-1 wherein Ar1 is phenyl; each group X is C(R2)2; each group R2 is methyl; each group Z is CR1; and each group R1 is hydrogen, and each group R1-Ar-2 is R1-Ar-1 as a fluorescent emitter in an emission layer. 


Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 

With respect to the rejection of claim 16 in view of Nishiyama, Applicant argues that Nishiyama discloses compounds useful as hole-transport materials and there is nothing in Nishiyama that 

Initially, Nishiyama states in [0001] that the materials therein are for use as luminescent material in a luminescent layer (see [0001] [0007] [0010] [0032] [0157] [0155]). Nishiyama does not expressly state that the luminescence is fluorescence, however given the structure of the material, the ordinarily skilled artisan would expect that the arylamine materials described by Nishiyama are fluorescent materials. The materials are clearly capable of emission by fluorescence.

While Nishiyama does not expressly state that the luminescence is blue, the color of light emission in the device is an inherent property of the material as taught by Nishiyama. Further, Nishiyama exemplifies devices with various colors selected for emission, including blue emitting devices. It is within the skill of the ordinarily skilled artisan to predict the emission color of a material through standard methods, for example DFT calculations. Therefore, the selection of a specific emission color is not considered non-obvious in the absence of unexpected results.   Applicant argues that the skilled artisan would not have been motivated to have ‘modified’ the materials of formula (1) of Nishiyama to arrive at those demonstrating blue fluorescence. However, as Nishiyama teaches their use in electroluminescent devices, demonstrates devices with blue emission (e.g., table 2) and teaches their use in flat displays that would typically include at least some blue light emission, Nishiyama provides plenty of rational to have selected from among the taught materials to arrive at a material capable of emitting blue fluorescence. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Sean M DeGuire/Examiner, Art Unit 1786                   

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786